Citation Nr: 1329618	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  11-26 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1952 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2010 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, that denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  

In June 2012, the Veteran presented sworn testimony during a 
Travel Board hearing in Sioux Falls, South Dakota, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.

In a July 2012 decision, the Board denied entitlement to 
TDIU.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2012, the Court issued an order granting a 
November 2012 joint motion for remand (JMR).  The appeal was 
returned to the Board for action consistent with the 
November 2012 JMR and Court Order.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office in Sioux Falls, South Dakota.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

In July 2012, the Board reopened and remanded the Veteran's 
claim for service connection for a traumatic brain injury 
(TBI).  The Veteran has previously claimed that he is 
unemployable, at least in part, due to a TBI.  The Parties 
to the JMR determined that the development and/or a grant of 
service connection for a TBI could affect the Veteran's 
claim for TDIU, and that the issues were therefore 
inextricably intertwined.  The claim for service connection 
for a TBI must be developed and readjudicated prior to the 
readjudication of the TDIU claim.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11 (1998).

The Board notes that the Veteran, through his attorney, 
submitted a March 2013 report that addressed the question of 
whether he had been rendered unemployable due to his service 
connected disabilities, which are presently limited to an 
anxiety disorder, rated as 50 percent disabling, and 
recurrent epididymitis, rated as 10 percent disabling.  The 
private vocational consultant present a positive opinion, 
i.e., that the Veteran was unable to secure and follow 
substantially gainful employment due to his service 
connected disabilities.  Such was in direct contradiction to 
opinions developed by VA in 2011.  There are also 
inconsistencies contained in that opinion.  An additional 
opinion would thereby be helpful.  Allday v. Brown, 7 Vet. 
App. 517, 526 (1995) (where the record does not adequately 
reveal current state of Veteran's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment 
of the disability since the previous examination).  

The Veteran's updated treatment records should also be 
obtained.  The Board emphasizes any records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.	Contact the Veteran and request that he 
identify any and all VA and non-VA 
health care providers that have treated 
him for his service connected anxiety 
disorder and/or recurrent epididymitis 
since January 2011.  After securing the 
necessary authorization, obtain such 
records.  Any negative development 
should be included in the claims file.  

2.	Following the development and 
readjudication of the claim for service 
connection for a TBI in compliance with 
the July 2012 Board remand directives, 
the Veteran should be afforded an 
examination to determine whether the 
Veteran's service-connected 
disabilities have prevented him from 
engaging in all forms of substantially 
gainful employment, consistent with his 
education and occupational experience.  
The claims folder must be made 
available to the examiner for review 
and the report must indicate whether 
such review was accomplished.  The 
examiner is requested to render an 
opinion on the following:

Without regard to the Veteran's age or 
the impact of any nonservice-connected 
disabilities, but with regard to his 
education level, it is at least as 
likely as not that the Veteran's 
service-connected anxiety disorder and 
recurrent epididymitis (and residuals 
of a TBI, if such has become service 
connected) alone have precluded him 
from engaging in substantially-gainful 
employment, as opposed to not-for-
profit volunteer work. 

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed. The 
examiner should be requested to review 
all pertinent records associated with 
the claims file and to comment on the 
effect of the Veteran's service-
connected disabilities on his ability 
to engage in any type of full-time 
employment and whether, in the 
examiner's opinion, the service-
connected disabilities alone are of 
such severity to result in 
unemployability. If warranted, the 
examiner should reconcile his or her 
findings with that of the March 2013 
opinion from M. LaRain.

A rationale for the requested opinion 
shall be provided.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or 
she shall provide a complete 
explanation stating why this is so. In 
so doing, the examiner shall explain 
whether the inability to provide a more 
definitive opinion is the result of a 
need for additional information or that 
he or she has exhausted the limits of 
current medical knowledge in providing 
an answer to that particular question.

3.	After completing any additional 
necessary development, if appropriate, 
the RO/AMC should re-adjudicate the 
issue of entitlement to a TDIU.  If the 
disposition is unfavorable, the RO 
should furnish the Veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


